McCLELLAN, J.
There can be very little, if any,, doubt on the evidence in this case that E. L. Milner was acting as the agent of Thomas Peters in purchasing the •mineral interests in lands in Walker county at the time he purchased the lands involved in this cause, situated in said county, from Sellers. It is also clear that said Milner at the time of said purchase contemplated that 'the money to pay for this land would be furnished by Peters, and that it was furnished by Peters. The respondents, indeed, so far from controverting these conclusions, rely upon a theory which involves both Milner’s agency for Peters and the payment of the purchase money with funds coming from Peters. That.theory is, in brief, that Milner, while engaged in buying the mineral interests in lands for Peters, and in the prosecution .of that business, purchased this land — all interests in it —paid for it through another agent of Peters with funds belonging to Peters, which were supplied to such other agent for that purpose by yet another agent of Peters-, which latter was the general agent of Peters for the purchase of mineral interests in lands,, and had the deed made to himself, Milner, because Peters owed him a sum equal to the price of the land. It does not appear that Peters, or any agent of his thereunto empowered, authorized this conveyance of title into Milner, or ever ratified the transaction. After the death of Peters, and long after he had conveyed all his .interests in this land to Bucker, there was a settlement attempted between Milner and Peters’ representative or former agent, Wheeler, upon which it appeared that the estate owed Milner $628.14. He was .then charged with the value-of said land, viz., $1,067.81, which charge created a balance against him of $439.67, for which he executed his notes for the benefit of said estate, and afterwards paid the sum in full. And it is shown by Milner’s own declarations that he made the purchase so far as the mineral interests in the land were concerned for and as the agent of Peters.
■ On these facts — a purchase by Millner as the agent of Peters, the payment of the purchase money by Peters and a conveyance of the, land to Milner, agent, instead *363of Peters, the principal — the former held the legal title to the minerals in trust for the latter, to whom in equity that interest belonged and who was entitled to invoke the powers of the chancery court to the declaration of such trust and to its execution by divesting the legal title to the minerals out of Milner and investing it in him. — Preston v. McMillan, 58 Ala. 84; Whaley v. Whaley, 71 Ala. 159; Bibb v. Hunter, 79 Ala. 351; Milner v. Standford, 102 Ala. 277.
This equitable estate of Peters in the coal and other mineral interests in the land and his remedies to have the trust declared and effectuated passed by his deed and the covenants thereof to Rucker the present complainant, as against everybody except purchasers in good faith, without notice and for value from Milner, and the respondents are not within the exception ; and the interests and.rights thus vested in Rucker, are, of course, unaffected by the subsequent settlement between Milner and Peters’ personal representative, or Wheeler, his former agent, wherein Milner refunded the money paid for this land to Peters’ estate. — Moore v. Crawford, 130 U. S. 122.
We do not deem it necessary to pass upon the exceptions to rulings on the competency, &c., of testimony. The conclusions of fadt at which we have arrived are abundantly supported by unobjectionable evidence.
The decree of the chancellor granting the relief prayed must be affirmed.